Carley, Judge.
Appellant was convicted of forgery in the first degree. His appointed counsel has filed a motion to withdraw pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). In accordance with Anders, counsel has filed a brief raising a point of law which arguably could support the appeal. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), we have fully examined the record and transcript to determine independently if any errors of law occurred. We agree with counsel that the point raised is without merit and that the appeal is frivolous. Accordingly, we grant counsel’s motion to withdraw.
After an independent review of the entire record, we find that a rational trior of fact could reasonably have found from the evidence adduced at trial proof of appellant’s guilt beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528) (1980). Therefore, we affirm appellant’s conviction. See Snell v. State, 246 Ga. 648 (272 SE2d 348) (1980).

Judgment affirmed.


Deen, P. J., and Banke, J., concur.